DUNCAN, District Judge.
The motion of the defendant to dismiss coming on for consideration, and the Court having examined the allegations of plaintiffs’ complaint, the briefs in support of the motion and in opposition thereto, and being advised in the premises finds from the allegations of the petition that the claim for damages arises “out of combatant activities of the military * * * forces * * * during time of war.”
The Court further finds that chapter 20 of Title 28, U.S.C.A. § 921 et seq. entitled “Federal Tort Claims Act” does not 'apply to the personnel of the Armed Forces of the United States in their relations with each other; that said Act does not authorize compensation for death or injuries of a member of the Armed Forces resulting from the negligence of another member of the Armed Forces of the United States, and said motion to dismiss is sustained.
It is therefore ordered, adjudged and decreed by the Court that plaintiffs’ complaint be and the same is hereby dismissed, and the cost thereof is taxed -against the plaintiffs.